Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 11-19, 23-26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 17 is rejected under 35 U.S.C. 102(b) as being anticipated by US 5,395,018 to Studdiford.
With regard to claim 17, a transportation device accessory, comprising: a locking apparatus configured to secure a transportation device to an object (fig. 1); a mounting assembly mountable to the transportation device and to said locking apparatus, said mounting assembly including (fig. 1): a bracket (10) releasably engageable to the transportation device, said bracket including first and second connectors (34 both sides, .
	Claim 23 is rejected under 35 U.S.C. 102(b) as being anticipated by CN 201249833Y to Guoren.
With regard to claim 23, a transportation device accessory, comprising: a locking apparatus (21, fig. 1) configured to secure a transportation device to an object; a mounting assembly mountable to the transportation device and to said locking apparatus, said mounting assembly including (fig. 1): an elongated bracket body (1); a pair of support posts (posts with ends 11 at a first front end, fig. 1) extending from said bracket body, each of said support posts including a locking member (11) removably engageable with the transportation device (11 locks to transportation device via fasteners); a first connection member (13, 14 at front end of bracket body, fig. 1) mounted to said bracket body toward a first end of said bracket body, said first connection member extending outwardly from said bracket body; and a second connection member (13, 14 at rear end of bracket body, fig. 1) mounted to said bracket body, said second connection member extending from said bracket body along an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,395,018 to Studdiford.
As discussed above and with regard to claim 18, Studdiford discloses the invention substantially as claimed including a transportation device accessory, comprising: a locking apparatus configured to secure a transportation device to an object (fig. 1); a mounting assembly mountable to the transportation device and to said locking apparatus; a mounting assembly mountable to the transportation device and to said locking apparatus and including first and second straps (50, 60, respectively) each .
Allowable Subject Matter
Claims 19, 24-26, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN D NASH/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
4/21/2021